Name: Commission Regulation (EEC) No 1754/87 of 24 June 1987 fixing the indicative ceiling for imports into Spain of certain seed potatoes for 1987/88 and amending Regulation (EEC) No 650/86
 Type: Regulation
 Subject Matter: Europe;  plant product;  international trade
 Date Published: nan

 No L 166/ 12 Official Journal of the European Communities 25. 6. 87 COMMISSION REGULATION (EEC) No 1754/87 of 24 June 1987 fixing the indicative ceiling for imports into Spain of certain seed potatoes for 1987/88 and amending Regulation (EEC) No 650/86 trade mechanism to imports into Spain of certain seed potatoes (*) lays down certain detailed rules for the appli ­ cation of the STM in the seed potato sector ; whereas it should be amended to take account of the annual fixing of the indicative ceiling for imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 81 (4) and 83 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM) ('), as amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 thereof, Whereas Article 83 of the Act of Accession provides that a forward estimate is to be drawn up at the start of each marketing year on the basis of production and consump ­ tion estimates in Spain of seed potatoes subject to the supplementary mechanism applicable to trade ; whereas indicative ceilings were fixed for the period up to 30 September 1987 ; whereas the fixing of successive indica ­ tive ceilings must reflect a certain steady progress in rela ­ tion to traditional trade flows ; whereas the estimate thus drawn up for the 1987/88 marketing year leads to the fixing of the indicative ceiling below ; Whereas Regulation (EEC) No 569/86 lays down the general rules for the supplementary mechanism appli ­ cable to trade and Commission Regulation (EEC) No 574/86 (3), as last amended by Regulation (EEC) No 3866/86 (4), lays down certain detailed rules for the appli ­ cation of that mechanism ; Whereas Commission Regulation (EEC) No 650/86 of 28 February 1986 on the application of the supplementary HAS ADOPTED THIS REGULATION : Article 1 The indicative ceiling for imports into Spain of certified seed potatoes falling within subheading ex 07.01 A I of the Common Customs Tariff shall be 17 818 tonnes for the period from 1 October 1987 to 30 September 1988 . Article 2 In Article 4 ( 1 ) of Regulation (EEC) No 650/86, the second sentence is hereby replaced by the following : 'However, the period of validity of the licences shall expire not later than 30 September for each year for which an indicative ceiling on imports is fixed.' Article 3 This Regulation shall enter into force on 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p. 106 . 0 OJ No L 201 , 24 . 7 . 1986, p. 3 . (3) OJ No L 57, 1 . 3 . 1986, p. 1 . (4) OJ No L 359, 19 . 12 . 1986, p. 33 . O OJ No L 60, 1 . 3 . 1986, p. 58 .